DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2022.  The examiner further withdraw claims 19 and 20 since the subject matter of “bottom plate” and “top plate” of claims 19-20 do not direct to the elected species A shown in figures 1-2 but to the non-species B shown in figures 3-4. 
Claim Objections
Claim 2 and 16 are objected to because of the following informalities:  the limitation of “opposite tot eh first end“ at line 3,  appears to be a typographical error of “opposite to the first end”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “the tubular member;” appears to be a typographical error of “tubular member.”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating element and heat dissipation element in claims 2 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The limitation of “heating element” is interpreted as electronic device (paragraph 18, specification) and “the heat dissipation element”  is interpreted as heat sink fins (paragraph 18, specification) and its equivalent. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 4 and 18, claimed subject matter of “ the protrusion is a strip-shaped member” renders the scope of the claim indefinite since it is not clear what geometrical  shape is a strip-shape.  
Claims 4-6 and 18 are further rejected as can be best understood by the examiner in which strip shape member is just a member that has a structure of a protrusion (can be any geometrical shape but protrude from a surface). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinakio et al. (JP 2008241180A).   Regarding claims 1 and 15,   Hinakio discloses (figure 1,a,b,c, 5-6) a computing device including a heat conducting device comprising a main body (1), the main body including an enclosable inner cavity, the inner cavity being configured to receive a medium and accommodate the medium to carry heat to flow in the inner cavity, wherein a surface enclosing the inner cavity is an uneven surface with a height difference, a plurality of parts (2a,3) of the uneven surface having the height difference, and the plurality of parts having the height difference including a plurality of microchannels (2) for guiding the medium and the medium dissipates heat generated by computing device through the plurality of microchannels.  Regarding claims 2 and 16, Hinakio further discloses (figures 5 and 6) that the main body is a tubular member, a first end of the tubular member being in contact with a heating element (cpu 104), a second end of the tubular member opposite to the first end being in contact with a heat dissipation element (105), the medium circulating between the first end and the second end to transfer heat from the first end to the second end (see figure 6); and an inner wall of the tubular member is connected with a plurality of protrusions (3) protruding from the inner wall, surface of the inner wall of the tubular member and surfaces of the plurality of protrusions constituting the uneven surface (see figure 1b), a protruding end of the protrusion and the inner wall of the tubular member including the height difference.  Regarding claims 4 and 18, Hinakio discloses (figures 2 an d3) that the protrusion (3) is a strip shaped member (a protrusion shape) extending along an axial direction of the tubular member, and a plurality of protrusions (3) are distributed at interval in a circumferential direction of the tubular member for two adjacent protrusions and the inner wall of the tubular member to form a groove (2) for guiding the medium.  Regarding claim 5, Hinakio discloses (figure 3 and description of figure 3 in the translation) that the strip shaped protrusion extend parallel to an axis of the tubular member for the groove to be a parallel groove parallel to the tubular member (when lead angle theta equals 0). Regarding claim 6, Hinakio discloses (figure 3 and description of figure 3 in the translation) that the strip-shaped protrusion extend around the axis of the tubular member for the groove to be a spiral groove around the axis of the tubular member. (the lead angle theta greater than 0). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hinakio in view of Tsai et al. (US 2010/0229394A1).  Hinakio substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of protrusion is a solid member composed of metal powder for forming microporous channels on the protrusion.  Tsai discloses (figures 5, 7a and paragraph 34) a heat pipe that has protrusions (35a,35b), wherein the protrusion is a solid member composed of metal powder for forming microporous channels (93) on the protrusions (apertures contained in the sintered body 35 itself) for a purpose of increasing heat transfer performance of the heat pipe since the wick microstructures is formed by the apertures in the sintered body itself and the gap between the adjacent sintered bodies. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tsai’s teaching in Hinakio’s device for a purpose of increasing heat transfer performance of the heat pipe since the wick microstructures is formed by the apertures in the sintered body itself and the gap between the adjacent sintered bodies. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwangs et al. (US 2010/0181048) discloses a heat pipe..
Hsia (US 2008/0029249A1) discloses supporting column having porous structure.
Tsai et al. (US 2006/0143916A1) discloses a microstructure wick.
Wang et al. (US 2006/0005950A1) discloses a structure of heat conducting device.
Eastman (US 4,274,479) discloses sintered grooved wicks.
Majumdar et al. (US 2009/0056917A) discloses a nanostructured micro heat pipe. 
Jia et al. (US 2014/0060781) discloses a heat pipe.
Ahamed et al. (US 2016/0091258A1) discloses a heat pipe.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763